Taylor, -L
The plaintiff m error was indicted in October, 1903, in the Circuit Court of Madison county for the crime of murder in the first degree; he was tried in April, 1905, and convicted of manslaughter, and seeks to reverse the judgment and sentence imposed by writ of error.
Before entering upon the trial the defendant moved the court to direct the State Attorney to furnish him with a list of the witnesses which the State proposed or expected to use in the trial of said cause. The court overruled the motion, to which ruling exception was duly taken, and it is assigned as error. There was no error here. Section 2901 of our Revised Statutes provides that in all trials for felony the accused shall be furnished with a copy of the indictment or information, and a panel of the jury, but this statute makes no mention of his being supplied with a list of the State’s witnesses who are to testify aigain'st him, and we have no other statute that gives him such right. We can very well see the propriety of supplying the defendant in a criminal case with a copy of the indictment upon which he is to be-tried, and also with a list of the jurors by whom he is to be tried, but what legitimate use he could make of a list *3of the State’s witnesses against him it is difficult to discover, unless it be proposed to use such list as a guide for-the enforcement of an order putting the witnesses under the exclusion rule. For this latter purpose, however, no such list in the defendant’s hands is necessary, since the practice in cases where witnesses are put under the exclusion rule, is for the court to require both sides to call over the names of the witnesses they propose to use, and then to publicly proclaim an order that all such witnesses and all witnesses in the case -be put under the rule excluding them from the court room while another witness is testifying. The record in this case, however,, does not show that there was any effort or purpose on the part of the defendant to put the witnesses under the exclusion rule. Mann v. State, 22 Fla. 600, text 609.
On cross-examination of a female witness for the State, who was present and witnessed the difficulty, the defendant’s counsel asked the witness, after she had answered that she had never been married, if she had not recently given birth to a child, and proposed further to prove by the witness that she was the mother of several bastard children, but to this interrogation the State objected on the ground that it was not in pursuit of the direct examination of the witness, and because it was irrelevant and immaterial. The judge sustained the objections to- which rulings exceptions were taken, and they are assigned as error.
There was no error here. The fact whether or not the witness had ever given birth to illegitimate children was not at all pertinent or. relevant to any issue in the case, or to anything deposed by the witness on her direct examination, and the only purpose is propounding them was to degrade the witness and thereby to affect her credibility. Except in the cáse of a witness who has been con*4victed of some crime, as provided for by section 1097 of onr Revised Statutes, when his general character may be inquired into to affect his credibility, the settled rule here is that when the character of a witenss is gone into the only proper subject of inquiry is as to his reputation for truth and veracity. Unless he is a convict of some crime, neither his general character, nor particular phases or traits of character can be inquired into, but the inquiry must be confined to his reputation or character for truth and veracity. Mercer v. State, 40 Fla. 210, 24 South. Rep. 154. Adkinson v. State, 48 Fla. 1, 37 South. Rep. 522. There is nothing in the record tending to show that this witness had ever been convicted of any crime, but even if she had been, such fact, under the provisions of section 1097 Revised Statutes, would have subjected only her general character to exposure for the purpose of affecting her credibility, and not any particular trcdt of character such as want of chastity. 2 Wigmore on Evidence, section 924.
The defendant requested the court to give the following instruction: “If there is in your minds a probability of the defendant’s innocence you should acquit him.” The court refused to give this instruction, and such ruling was duly excepted to and is assigned as error. There was no error here. A defendant on trial for crime has the right to have the jury instructed to acquit him if they have a reasonable doubt as to his guilt after careful consideration of all the evidence. The defendant got the full benefit of such right at his trial by a correct charge on the subject of reasonable doubt, and he had no right to have the court go further and confuse and becloud the minds of the jurors by a charge on probaMlitics” either as to his guilt or innocence. The administration of law, particularly of the criminal law, should be an exact *5science, and the guilt or innocence of an accused should never be tested by “proljcobilities.” McCoggle v. State, 41 Fla. 525, 26 South. Rep. 734. Cook v. State, 46 Fla. 20, 35 South. Rep. 665. But without this, the charge here was properly refused because of its failure to embody the idea that a probability of the defendant’s innocence existing in the minds of the jury, in order to entitle him to an acquittal at their hands, must have entered their minds from the evidence or lack of evidence at the trial.
Various charges given by the court to the jury are assigned as error. It will subserve no useful purpose to rehearse such charges here, we have given each one complained of careful consideration and find no error in any of them. If there is any tendency to error in any of them it is because they are too favorable to the defendant, and of this he cannot complain.
The denial of the defendant’s motion for new trial is also assigned as error. We have already disposed of all of its grounds except the ground that the verdict is contrary to the evidence. This ground we cannot consider because none of the evidence in the case has been presented to us in the record.
Finding no errors the judgment of the Circuit Court in said cause is hereby affirmed, at the cost of the county of Madison, the plaintiff in error beinjg adjudged insolvent.
Hocker and I’arki-iill, JJ., concur.
Shackleford, C. J., and Cockrell and Wi-iitfield, JJ., concur in the opinion.